Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein a flat surface perpendicular to an optical axis of the laser light is provided in an upper surface of the lens, comprising: radiating recognition light onto the upper surface of the lens; recognizing a center position of the lens from a shape of reflected light; and aligning a light emission point of the laser device with the center position of the lens” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein a flat surface perpendicular to an optical axis of the laser light is provided in an upper surface of the lens, comprising: radiating recognition light onto the upper surface of the lens; recognizing a center position of the lens from a shape of reflected light; and aligning a light emission point of the laser device with the center position of the lens, wherein a shape of the flat surface has anisotropy in a rotational direction with a center of the upper surface of the lens being as a rotational center” along with all other limitations of the claim. 
As to claim 13, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein a concave surface is provided at a center position of an upper surface of the lens, comprising: radiating recognition light onto the upper surface of the lens; recognizing a center position of the lens from a shape of reflected light; and aligning a light emission point of the laser device with the center position of the lens” along with all other limitations of the claim. 


 

Claims 9-12 and 14-17 are allowable due to their dependencies. 

The closest references, Araki et al. (US 20140286019 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886